Citation Nr: 0739317	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-03 248	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a left knee disability has been 
received.

3.  Whether new and material evidence to reopen a claim for 
service connection for a prostate disorder has been received.

4.  Entitlement to an effective date prior to 17 October 2003 
for the grant of service connection for left testicular and 
cord pain.	

5.  Entitlement to service connection for gastritis.

6.  Entitlement to service connection for diverticulosis.

7.  Entitlement to service connection for a left shoulder 
disability.

8.  Entitlement to an initial rating in excess of 10% for 
left testicular and cord pain.

9.  Entitlement to an initial rating in excess of 10% for 
bilateral hernia surgical scarring.    

10.  Entitlement to a compensable rating for bilateral hernia 
post-surgical residuals.

11.  Entitlement to a compensable rating for a right ring 
finger disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1971 to October 
1978.

This appeal to the Board of Veterans Appeals arises from a 
July 2004 rating action that denied service connection for 
back and left knee disabilities and a prostate disorder on 
the grounds that new and material evidence to reopen the 
claims had not been received; denied service connection for 
gastritis, diverticulosis, and a left shoulder disability; 
denied compensable ratings for bilateral hernia post-surgical 
residuals and a right ring finger disability; and granted 
service connection for left testicular and cord pain and 
assigned an initial 10% rating therefor from 17 October 2003.  
The veteran appealed the effective date of the grant of 
service connection as well as the initial 10% rating assigned 
for the left testicular and cord pain, claiming an earlier 
effective date (EED) and a higher rating.

In June 2006, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's May 2006 motion to advance this 
case on the Board's docket pursuant to the provisions of 
38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c).

By decision of July 2006, the Board denied service connection 
for diverticulosis and a left shoulder disability; 
compensable ratings for bilateral hernia post-surgical 
residuals and a right ring finger disability; and initial 
ratings in excess of 10% each for left testicular and cord 
pain and for bilateral hernia surgical scarring, and remanded 
the claims for service connection for back and left knee 
disabilities and a prostate disorder on the basis of new and 
material evidence and service connection for gastritis to the 
RO for further development of the evidence and for due 
process development.  The veteran appealed the denied service 
connection and higher rating issues to the U.S. Court of 
Appeals for Veterans Claims (Court).  By September 2007 
Order, the Court vacated the Board's July 2006 decision that 
denied service connection for diverticulosis and a left 
shoulder disability; compensable ratings for bilateral hernia 
post-surgical residuals and a right ring finger disability; 
and initial ratings in excess of 10% each for left testicular 
and cord pain and for bilateral hernia surgical scarring, and 
remanded the matters to the Board for compliance with the 
instructions contained in a September 2007 Amended Joint 
Motion to Vacate and Remand the Board Decision of the 
appellant and the VA Secretary.

For reasons expressed below, the issues on appeal are again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.




REMAND

Considering the record in light of the Court's Order and the 
duties imposed by the Veterans Claims Assistance Act of 2000 
(VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007)), the Board finds that all notice and 
development action needed to render a fair decision on the 
claims on appeal has not been accomplished.

In the Amended Joint Motion, the parties noted the veteran's 
July 2004 statement that he was permanently and totally 
disabled from his job with the U.S. Postal Service due to 
multiple physical impairments, and that there had been no 
attempt to obtain those Federal records.  The VA has a 
statutory duty to assist a claimant in obtaining relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the VA to 
obtain.  See 38 U.S.C.A. § 5103A(b), (c)(3).  Thus, the Board 
finds that the complete records of any U.S. Postal Service 
disability determination pertaining to the veteran, and 
copies of all medical records underlying that determination, 
should be obtained and associated with the claims folder.  
The Board points out that, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should continue until 
either the records are received or notification is provided 
that further efforts to obtain such records would be futile.  
See 38 C.F.R. § 3.159(c)(1).  
  
To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  In this regard, the Board notes that the July 2006 
RO letter addressing some VCAA notice and duty to assist 
provisions failed to address the issues of service connection 
for gastritis and an EED for the grant of service connection 
for left testicular and cord pain on appeal.  The RO's notice 
letter to the veteran should include correspondence that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should also explain that he has a full   1-year 
period for response.  See 38 U.S.C.A. § 5103 (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant 
statute to clarify that the VA may make a decision on a claim 
before the expiration of the 1-year VCAA notice period).  The 
RO's letter should also invite the veteran to submit all 
pertinent evidence in his possession, and ensure that he 
receives notice that meets the requirements of the Court's 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.  After providing the required notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, consistent with the Court's Order, and to ensure 
that all due process requirements imposed by the VCAA are 
met, this case is hereby REMANDED to the RO via the AMC for 
the following action:
    
1.  The RO should obtain copies of the 
complete records of any U.S. Postal 
Service disability determination 
pertaining to the veteran, together with 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.  

2.  The RO should send the veteran and 
his representative a letter requesting 
him to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertaining to the matters on 
appeal that is not currently of record, 
to specifically include the issues of 
service connection for gastritis and an 
EED for the grant of service connection 
for left testicular and cord pain.  The 
RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of the Court's 
decision in Dingess/
Hartman, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claim within the 1-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  

4.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.



5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
 
6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  Unless the benefits sought on appeal 
have been granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

